                        United States District Court
                      Western District of North Carolina
                             Asheville Division

 Wanda S. Leonard,                   )               JUDGMENT IN CASE
                                     )
               Plaintiff,            )             1:17-cv-00296-MOC-WCM
                                     )
                  vs.                )
                                     )
 The Trustees of Cleveland Community )
 College Cleveland Community         )
 College,                            )
                                     )
              Defendant.             )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s May 9, 2019 Order.

                                               May 9, 2019
